UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JEREMIAH PIER PILOT,                             §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-191
                                                 §
STEVEN EDWARDS, et al.,                          §
                                                 §
                Defendants.                      §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jeremiah Pier Pilot, an inmate confined at the Michael Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983 against Steven Edwards and Kimpton Lewis.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting the defendants’ motion for summary judgment to the

extent it seeks dismissal of the claims against the defendants in their official capacities. The

Magistrate Judge also recommends denying the motion for summary judgment in all other

respects.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. The defendants filed objections to the Magistrate Judge’s Report and Recommendation.

This requires a de novo review of the objections in relation to the pleadings and the applicable law.

See FED. R. CIV. P. 72(b). After careful consideration, the court concludes the defendants’

objections are without merit.

         The defendants contend that because plaintiff did not respond to their motion for summary

judgment, the court is required to accept the facts as stated in their motion as undisputed.

However, the defendants fail to recognize that the plaintiff’s version of events is drawn from his

complaint which includes a declaration signed “under penalty of perjury [that] all facts presented
[therein] are true and correct.” Therefore, in considering the motion for summary judgment, the

Magistrate Judge properly credited the complaint as competent summary judgment evidence. See

Leggett v. Lafayette, 608 F. App’x 187, 190 (5th Cir. 2015) (citing Ion v. Chevron USA, Inc., 731

F.3d 379, 382 n.2 (5th Cir. 2013); Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300, 1306-07 (5th

Cri. 1988).

       Here, genuine disputes of material fact exist regarding whether the force employed by the

defendants was used in a good faith effort to maintain or restore discipline, or maliciously and

sadistically for the very purpose of causing harm. Such genuine disputes of material fact preclude

summary judgment. Therefore, the court overrules defendants’ objections.
                                           ORDER

       Accordingly, the defendants’ objections are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. It is

       ORDERED that the defendants’ motion for summary judgment is GRANTED, in part,

and plaintiff’s claims against them in their official capacities are DISMISSED. It is further

       ORDERED that the defendants’ motion for summary judgment is DENIED in all other

respects.

       SIGNED at Beaumont, Texas, this 18th day of September, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
